Citation Nr: 0014709	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-00 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for a bilateral foot 
disorder, classified as pronation deformity with pes planus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from November 1992 to March 
1993.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional office (RO) in August 1998 that denied 
an increased rating for the veteran's service-connected 
bilateral foot disorder.


FINDING OF FACT

The veteran's service-connected foot disorder is manifested 
by bilateral plantar fasciitis, a mild varus deformity, and 
minimal pes planus; symptoms productive of severe impairment 
including characteristic callosities, swelling on use, and 
marked deformity are not shown by the evidence of record.


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
bilateral foot disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.14, 4.40, 4.45, Diagnostic Codes 5276, 5279 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that she was 
treated for arch trauma and a corn on her left foot in 
December 1992.  Records show that the veteran subsequently 
continued to receive treatment for corns and pain in her 
feet.  An x-ray report dated in March 1993 noted that the 
bones, joints, and soft tissues of both feet showed no 
evidence of fracture, dislocation, arthritis, or other bony 
or soft tissue abnormalities.  Other records dated in 
February 1993 noted that the veteran was found to have a 
pronation defect with accompanying recurrent arch pain and 
corns.

A letter signed by Pearce Sloan, D.P.M., dated in June 1996, 
stated that the veteran's deep tendon reflexes and sensations 
were grossly intact and bilaterally symmetrical.  Dr. Sloan 
noted that the veteran had pes planus bilaterally with 
approximately 8 degrees of calcaneal eversion on stance, 
collapse of the medial longitudinal arch, and abduction of 
the forefoot.  The veteran was further noted to have tight 
posterior muscle groups of the left and right feet.  Custom 
foot orthotics were recommended to alleviate the pull on the 
plantar fascia and decrease the excessive pronation of the 
foot.  The impression was bilateral plantar fasciitis.

A VA examination in September 1996 noted that supination of 
each foot could be performed easily and was reduced to 30 
degrees  and 0 degrees, and pronated to 20 degrees with the 
feet easily reduced to the neutral position.  The veteran had 
pes planus grade 2 and early bilateral hallux valgus 
deformities, with no gross deformities noted.  The veteran 
was able to squat without difficulty, with increased pain in 
the arches while squatting.  The veteran could stand and walk 
on her heels without difficulty.  Tenderness was noted over 
both calcanei on the plantar surface, and tenderness was 
found over the plantar surface of each foot.  There was no 
evidence of corns or calluses, or supination or pronation 
deformities.  The diagnoses included bilateral mild pes 
planus, and bilateral plantar fasciitis.  

A VA x-ray in September 1996 found that the veteran's left 
and right feet were normal.

Records of VA treatment in August 1997 noted the veteran's 
complaints of deep and dull pain occurring in the lateral 
soles and extending into the plantar aspect of the heel and 
on the dorsum of both feet.  The veteran had an antalgic gait 
with increased pronation to guard against weight bearing on 
the medial aspect of the feet.  Palpation over the areas 
where pain was reported did not result in neuropathic pain.  
The diagnosis was malalignment of the feet bilaterally with 
increasing pain and decreased mobility.

VA treatment records dated in October 1997 noted a varus 
deformity and pes planus.  The diagnosis was plantar 
fasciitis, and orthotic casting was recommended.  Other 
records noted that the veteran's feet were unremarkable, with 
mild pes planus.  

A VA examination in June 1998 noted the veteran's complaints 
of pain and stiffness in her feet, but no weakness, swelling, 
heat, or redness.  The veteran also stated that she had 
fatigability and a lack of endurance.  Current treatment 
consisted of the use of prosthetics.  No flare-ups of the 
foot disorder were reported by the veteran, and the 
discomfort was described as constant.  On physical 
examination of the feet, no edema, instability, or weakness 
was found.  The veteran was able to stand on her toes, heels, 
and squat down on her feet.  The examiner stated that there 
was a good arch on the right foot and a somewhat diminished 
arch on the left foot.  The diagnosis was minimal pes planus 
on the left foot alone with bilateral plantar fasciitis and a 
mild varus deformity.  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board finds that the 
veteran's claim for an increased rating for the service-
connected disability involved in this case is well grounded.  
In addition, there is no indication that there are 
additional, unsecured records that would be helpful in this 
case.  Therefore, the Board has no further duty to assist the 
veteran in developing the claim.  38 U.S.C.A. § 5107.

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  In evaluating the 
severity of a particular disability, it is essential to 
consider its history.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Also, assertions of functional disability due to pain must be 
evaluated according to 38 C.F.R. §§ 4.10, 4.40.  38 C.F.R. 
§ 4.10 provides that in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or system, based on an examination which 
includes a description of the disability upon the person's 
ordinary activity.  Additionally, 38 C.F.R. § 4.40 requires 
consideration of functional disability due to pain and 
weakness.  As regards the joints the factors of disability 
reside in reductions of their normal excursion of movements 
in different planes, with consideration of such factors as 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1999).

Pes planus is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  Under this code a 10 percent rating is warranted 
for bilateral pes planus which is moderate, with the weight- 
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, pain on manipulation and use of the 
feet, bilateral or unilateral.  A 30 percent evaluation is 
warranted when bilateral pes planus is severe, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  Diagnostic Code 
5276.

Examinations and associated findings show that the disability 
most approximates the present 10 percent rating for moderate 
impairment.  VA treatment records dated in August 1997 
indicate that the veteran had some pronation to guard against 
weight bearing on the medial aspect of her feet; however 
subsequent treatment records dated in October 1997 noted the 
feet to be unremarkable, with mild pes planus.  The most 
recent medical evidence of record, contained in a June 1998 
VA examination report, shows that the veteran was found to 
have a good arch on the right foot and a somewhat diminished 
arch on the left foot.  The diagnoses included minimal pes 
planus on the left foot alone.  

The medical evidence does not show that the veteran has the 
severe bilateral foot deformity that is required for a 30 
percent rating.  Rather, these findings best approximate the 
lesser criteria for a 10 percent rating.  The most current 
medical evidence does not indicate the presence of 
characteristic callosities or swelling on use.  Although the 
veteran reported constant pain during the June 1998 VA 
examination, there was no evidence of pain on manipulation.  
While there is objective evidence of some pronation contained 
in records dated in 1996 and 1997, the most recent evidence 
in the June 1998 VA examination report was negative for any 
marked pronation or abduction.  Therefore, the Board finds 
that the evidence does not indicate the presence of a severe 
bilateral foot deformity that would be consistent with a 
higher rating.

The veteran has stated that she has functional impairment due 
to her bilateral foot disability.  Regarding the functional 
ability of the veteran's feet, the Board notes that the 
veteran was found to have pain and decreased mobility in VA 
treatment records dated in August 1997.  However, the veteran 
was able to stand on her toes and heels and squat down on her 
feet during the June 1998 VA examination.  No flare-ups were 
reported, and the examination did not find any edema, 
instability, or weakness.  The current 10 percent rating 
under Diagnostic Code 5276 includes consideration of pain on 
manipulation and use of the feet, and the Board finds that a 
higher rating on this basis alone is not warranted.

The Board notes that the medical evidence shows that the 
veteran has also been diagnosed with bilateral plantar 
fasciitis.  The applicable schedular criteria under 
Diagnostic Code 5279 provide that metatarsalgia, anterior 
(Morton's disease), unilateral, or bilateral warrants a 10 
percent evaluation.  The veteran's complaints of pain in her 
feet due to plantar fasciitis, however, do not form a basis 
upon which a rating may be granted separate from the rating 
for pain due to bilateral pes planus.  Under 38 C.F.R. § 4.14 
the evaluation of the same manifestation under different 
diagnoses is to be avoided.  A separate rating for plantar 
fasciitis is therefore not warranted. 

For the reasons stated above, the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for a bilateral foot disorder.  As such, the benefit 
of the doubt doctrine is not for application and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for a bilateral foot 
disorder is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

